DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                        Response to Amendment
The Amendment filed on June 14, 2022 has been entered. Claims 1-8 and 10-20 were amended. Claim 9 was canceled. Claims 1-8 and 10-20 are pending, of which claims 1, 19 and 20 are in independent form. 

Applicant’s amendment regarding Figs. 5, 7-10, 13, 15, and 18 obviates the Drawing objection, therefore the Drawing objection is withdrawn.

Applicant’s amendment regarding Title of the Specification obviates the Specification objection, therefore the Specification objection is withdrawn.

Applicant’s amendment regarding claims 1-8 and 10-20 obviates the claim interpretation, therefore the claims do not invoke claim interpretation under 35 USC § 112, sixth paragraph.

Applicant’s amendment regarding claim 11 obviates the claim rejection, therefore the claim rejection under 35 USC § 112, second paragraph is withdrawn.

                                                          Response to Arguments
In view of the remarks, submitted on June 14, 2022, applicant’s arguments have been carefully
and respectfully considered but are not persuasive.
On Pages 12-14 of remarks, the applicant argues that the combination of the prior arts does not teach “predict an action of the user based on the authentication of the user and the information associated with the carried state of each of the plurality of devices by the user”, as amended in claims 1, 19 and 20. In view of the amended claims a new ground of the rejection is applied to the newly amended claim.
On page 14 of Remarks, the Applicant argues that the combination of the prior arts does not teach the dependent claims 2-8 and 10-18. However, the examiner is relying on Einberg reference to teach the dependent claims.  
Therefore, the Applicant’s argument is not persuasive. Thus, examiner maintains the rejection under 35 USC § 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-12 and, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Einberg et al. (US 10,854,025 B2) in view of Nagarajan et al. (US 9,829,947 B1).

In regards to claim 1, Einberg disclose an information processing device comprising:
A computer configured to execute a program, and based on the executed program, the computer is further configured to (Einberg, Col. 12, lines. 0052-64): 
Acquire information associated with a carried state of each of a plurality of devices by a user (Einberg, Col. 15, lines 1-5, the wearable device 104 may employ one or more sensors 220, 224, 228 that are configured to detect information corresponding to a state of the wearable device 104);
authenticate the user based on the information associated the carried state of each of the plurality of  devices by the user, (Einberg, Fig.1, and Col. 10, lines, 37-40, an access control system 100 for authenticating a user 102 using one or more wearable devices 104 and a mobile device 108, and Col. 15, lines, 36-49, the detected motion of a wearable device 104 may be compared to the detected motion of an associated mobile device 108, or vice versa, to generate comparison results).
Einberg fails to disclose Predict an action of the user based on the authentication of the user and the information associated with the carried state of each of the plurality of devices by the user; and 
output a notification based on the predicted action.
However, Nagarajan teaches Predict an action of the user based on the authentication of the user and the information associated with the carried state of each of the plurality of devices by the user (Nagarajan, Col. 5, lines 16-27, and Col. 7, Lines 25-37, the predictive model may output a predicted response data value (e.g., pCTR, pCVR, etc.) when provided with values of device state data as an input to the predictive model. For instance, a particular content item may have a higher historical CTR value when values of device state data indicate a given battery level for the content item in particular circumstances); and 
output a notification based on the predicted action (Nagarajan, Col. 7, Lines 25-37, the predictive model may output a predicted response data value).
Einberg and Nagarajan are both considered to be analogous to the claim invention because they are in the same field of an authentication unit that authenticates a user based on the information regarding carried states of multiple devices by the user. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Einberg to incorporate the teachings of Nagarajan to include Predict an action of the user based on the authentication of the user and the information associated with the carried state of each of the plurality of devices by the user (Nagarajan, Col. 5, lines 16-27, and Col. 7, Lines 25-37); and 
output a notification based on the predicted action (Nagarajan, Col. 7, Lines 25-37). Doing so would aid any combination of information relating to the battery level, the charging state, and the signal strength may be coupled with other sensor and/or application information from the user device. Such information may be taken into account in determining whether to display content based on the battery level and/or other sensor and application information. In one instance, if the charging state of the user device indicates that the user device is actively charging, then content selection may be made without regard to the battery level and/or the signal strength (Nagarajan, Cols. 4-5, lines 58-67 and lines 1-5).

In regards to claim 2, the combination of Einberg and Nagarajan teaches the information processing device according to claim 1, wherein the computer is further configured to perform the authentication of the user based on a relationship between the carried state of a first device of the plurality of devices and the carried state of a second device of the plurality of devices (Einberg, Col. 15, lines, 36-49, Similar motion comparison results between the wearable device 104 and the mobile device 108 may be used to verify the authenticity of one of the wearable device 104 and the mobile device 108 by serving as confirmation that the other of the wearable device 104 and the mobile device 108 is within the possession of the same user 102).

In regards to claim 3, the combination of Einberg and Nagarajan teaches the information processing device according to claim 2, wherein the computer is further configured to perform the authentication of the user based on a combination of the plurality devices (Einberg, Col. 9, lines 7-11, the credential device has successfully authenticated with the second device, the time of the most recent communication between the credential device and the second device, whether the credential device is presently paired or bonded to the second device).

In regards to claim 4, the combination of Einberg and Nagarajan teaches the information processing device according to claim 2, wherein the computer is further configured to perform the authentication of the user based on a carrying method of the plurality of devices (Einberg, Col. 4, lines 26-29, a user carrying a mobile device and wearing a wearable device while walking may impart a similar repetitive motion, force, or movement upon both the wearable device and the mobile device).

In regards to claim 5, the combination of Einberg and Nagarajan teaches the information processing device according to claim 2, wherein the computer is further configured to perform the authentication of the user based on at least one of a timing of carrying of the plurality of devices or an order of the timing of carrying of the plurality of devices (Einberg, Col. 9, lines 5-15, an indication of whether the credential device has successfully authenticated with the second device, the time of the most recent communication between the credential device and the second device).

In regards to claim 6, the combination of Einberg and Nagarajan teaches the information processing device according to claim 2, wherein the computer is further configured to perform the authentication of the user based on the relationship between the first device and the second device at specific time slot, specific time point, or at a time of specific action of the user (Einberg, Col. 23, lines, 57-63, the discovery process between the credential device 508 and the second device 504 need not occur in close temporal proximity to the time at which the credential device 508 is presented to the reader 512, but must have occurred within a predetermined amount of time before the credential device 508 is presented to the reader 512).

In regards to claim 7, the combination of Einberg and Nagarajan teaches the information processing device according to claim 1, wherein the computer is further configured to perform the authentication of the user based on the information acquired from the plurality of devices carried by the user (Einberg, Col. 4, Lines 45-47, other information from one or more components of the wearable device and mobile device may be gathered and used by an access control system).

In regards to claim 8, the combination of Einberg and Nagarajan teaches the information processing device according to claim 1, wherein the computer is further configured to execute identification of the user after a success authentication of the user, based on a process with a lighter load than a load of the success authentication (Einberg, Col. 19, lines, 17-20, Once the mobile device(s) of the user 502 are registered with the access control system, registration need not be repeated unless the user 502 stops using a registered mobile device (including a registered wearable device) or obtains a new mobile device).

In regards to claim 10, the combination of Einberg and Nagarajan teaches the information processing device according to claim 1, wherein the computer is further configured to output recommendation to carry a device based on the predicted action, and the device is different from the plurality of devices (Einberg, Col. 11, lines, 43-50, the reading device 112 may be configured to request access control information from the wearable device 104 and/or the mobile device 108. This access control information may be used to validate the wearable device 104 and/or the mobile device 108 to the reading device 112. Validation may include referring to information stored in access data memory 118 or some other memory associated with the wearable device 104 and/or the mobile device 108).

In regards to claim 11, the combination of Einberg and Nagarajan teaches the information processing device according to claim 1, 
wherein the computer is further configured to recognize a relevance a plurality of users who share at least one device of the plurality of devices based on the acquired information, and 
The plurality of users includes the user (Einberg, Col. 2, lines, 55-59, Such wearable mobile devices may be used in place of or in conjunction with more traditional mobile devices to gather and send information to an access control system, thus increasing the ability of the access control system to gather useful information).

In regards to claim 12, the combination of Einberg and Nagarajan teaches the information processing device according to claim 1, wherein the computer is further configured to recognize at least one category for classifying each of the plurality of devices based on the information (Einberg, Col. 22, lines 18-30, a credential device 508 may be used to determine whether an identified second device 504 is a registered second device by comparing information received from the second device 504 with stored registration information. If the registration of the second device 504 took place on the credential device 508, then the registration information may already be stored on the credential device 508 (or in a computer-readable storage medium accessible to the credential device 508), such that the credential device 508 can make the comparison without receiving any information from the reader 512).

In regards to claim 14, the combination of Einberg and Nagarajan teaches the information processing device according to claim 1, wherein the computer is further configured to calculate a value indicating a state of a device of the plurality of devices based on a past event (Einberg, Col. 15, lines 22-27, the biometric characteristics may be used to determine a state of the wearable device 104 (e.g., being worn or not, etc.)).

In regards to claim 15, the combination of Einberg and Nagarajan teaches an information processing device according to claim 14, wherein the computer is further configured to calculate a reliability of the value indicating the state of the device based on a recording period of the past event (Einberg, Col. 24, lines 65-67 and Col. 25, lines 1- 3, The authentication requirement may be satisfied if successful authentication occurred during a predetermined time period preceding the access control determination, or it may be satisfied only if successful authentic action occurs during or as part of the access control determination).

In regards to claim 16, the combination of Einberg and Nagarajan teaches the information processing device according to claim 15, wherein the computer is further configured to calculate a value indicating appropriateness of use of the device by the user based on of the value indicating the state of the device, and the reliability of the value indicating the state of the device (Einberg, Col. 15, lines 22-27, determine an identity of a user 102 wearing the wearable device 104 (e.g., via comparing collected biometric characteristics to baseline characteristics stored in a memory and associated with the user 102, etc.)).

In regards to claim 17, the combination of Einberg and Nagarajan teaches the information processing device according to claim 16, wherein the computer is further configured to calculate the value indicating the appropriateness to user of the device by the user based on information indication an evaluation of the user provided from an external system (Einberg, CoL15, lines 50-54, Dissimilar motion comparison results between the wearable device 104 and the mobile device 108 may be used as evidence that two devices (e.g. a mobile device 108 having credentials stored therein, and a wearable device 104) are not in the possession of the same user 102).

In regards to claim 18, the combination of Einberg and Nagarajan teaches the information processing device according to claim 1, wherein the computer is further configured to control display of at least one of; 
information associated with at least one of a current or a past carried state of at least one device of the plurality of devices, 
information associated with recommendation to carry a device by the user, wherein the device is different from the plurality of devices, 
 information associated with a situation of the authentication of the user, 
information associated with one of a state or a quality of the plurality of devices, 
information associated with reliability of a value indicating one of the state or the quality of the plurality of devices, 
information indicating appropriateness of use of the plurality of devices by the user, or information associated with an evaluation of the user provided from an external system (Einberg, Col. 22, lines, 3-7, If the received information matches the stored registration information (step 418), then the credential device 508 or reader 512 concludes that the identified second device 504 is a registered second device, and that the credential device 504 is authentic).

In regards to claim 19, Einberg discloses an information processing method comprising;
 Acquiring information associated with a carried state of each of a plurality of devices by a user (Einberg, Col. 15, lines 1-5, the wearable device 104 may employ one or more sensors 220, 224, 228 that are configured to detect information corresponding to a state of the wearable device 104);
authenticating the user based on the information associated with the carried state of each of the plurality of devices by the user (Einberg, Fig.1, and Col. 10, lines, 37-40, an access control system 100 for authenticating a user 102 using one or more wearable devices 104 and a mobile device 108, and Col. 15, lines, 36-49, the detected motion of a wearable device 104 may be compared to the detected motion of an associated mobile device 108, or vice versa, to generate comparison results );
Einberg fails to disclose Predicting an action of the user based on the authentication of the user and the information associated with the carried state of each of the plurality of devices by the user; and 
outputting a notification based on the predicted action.
However, Nagarajan teaches Predicting an action of the user based on the authentication of the user and the information associated with the carried state of each of the plurality of devices by the user (Nagarajan, Col. 5, lines 16-27, and Col. 7, Lines 25-37, the predictive model may output a predicted response data value (e.g., pCTR, pCVR, etc.) when provided with values of device state data as an input to the predictive model. For instance, a particular content item may have a higher historical CTR value when values of device state data indicate a given battery level for the content item in particular circumstances); and 
outputting a notification based on the predicted action (Nagarajan, Col. 7, Lines 25-37, the predictive model may output a predicted response data value).
Einberg and Nagarajan are both considered to be analogous to the claim invention because they are in the same field of an authentication unit that authenticates a user based on the information regarding carried states of multiple devices by the user. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Einberg to incorporate the teachings of Nagarajan to include Predicting an action of the user based on the authentication of the user and the information associated with the carried state of each of the plurality of devices by the user (Nagarajan, Col. 5, lines 16-27, and Col. 7, Lines 25-37); and 
outputting a notification based on the predicted action (Nagarajan, Col. 7, Lines 25-37). Doing so would aid any combination of information relating to the battery level, the charging state, and the signal strength may be coupled with other sensor and/or application information from the user device. Such information may be taken into account in determining whether to display content based on the battery level and/or other sensor and application information. In one instance, if the charging state of the user device indicates that the user device is actively charging, then content selection may be made without regard to the battery level and/or the signal strength (Nagarajan, Cols. 4-5, lines 58-67 and lines 1-5).

In regards to claim 20, Einberg discloses a non-transitory computer-readable medium having stored thereon computer-executable instructions, which when executed by a computer, cause the computer to execute operations, the operations comprising (Einberg, Col. 12, lines. 0052-64):
Acquiring information associated with a carried state of each of a plurality of devices by a user (Einberg, Col. 15, lines 1-5, the wearable device 104 may employ one or more sensors 220, 224, 228 that are configured to detect information corresponding to a state of the wearable device 104);
authenticating the user based on the information associated with the carried state of each of the plurality of devices by the user (Einberg, Fig.1, and Col. 10, lines, 37-40, an access control system 100 for authenticating a user 102 using one or more wearable devices 104 and a mobile device 108, and Col. 15, lines, 36-49, the detected motion of a wearable device 104 may be compared to the detected motion of an associated mobile device 108, or vice versa, to generate comparison results ).
Einberg fails to disclose Predicting an action of the user based on the authentication of the user and the information associated with the carried state of each of the plurality of devices by the user; and 
outputting a notification based on the predicted action.
However, Nagarajan teaches Predicting an action of the user based on the authentication of the user and the information associated with the carried state of each of the plurality of devices by the user (Nagarajan, Col. 5, lines 16-27, and Col. 7, Lines 25-37, the predictive model may output a predicted response data value (e.g., pCTR, pCVR, etc.) when provided with values of device state data as an input to the predictive model. For instance, a particular content item may have a higher historical CTR value when values of device state data indicate a given battery level for the content item in particular circumstances); and 
outputting a notification based on the predicted action (Nagarajan, Col. 7, Lines 25-37, the predictive model may output a predicted response data value).
Einberg and Nagarajan are both considered to be analogous to the claim invention because they are in the same field of an authentication unit that authenticates a user based on the information regarding carried states of multiple devices by the user. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Einberg to incorporate the teachings of Nagarajan to include Predicting an action of the user based on the authentication of the user and the information associated with the carried state of each of the plurality of devices by the user (Nagarajan, Col. 5, lines 16-27, and Col. 7, Lines 25-37); and 
outputting a notification based on the predicted action (Nagarajan, Col. 7, Lines 25-37). Doing so would aid any combination of information relating to the battery level, the charging state, and the signal strength may be coupled with other sensor and/or application information from the user device. Such information may be taken into account in determining whether to display content based on the battery level and/or other sensor and application information. In one instance, if the charging state of the user device indicates that the user device is actively charging, then content selection may be made without regard to the battery level and/or the signal strength (Nagarajan, Cols. 4-5, lines 58-67 and lines 1-5).
                                                                                                        
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Einberg et al. (US 10,854,025 B2) in view of Nagarajan et al. (US 9,829,947 B1), and further in view of Shiraishi, (US 2016/0380993 Al).

In regards to claim 13, Einberg in view of Nagarajan fails to teach the information processing device according to claim 1, wherein the computer is further configured to execute a specific process based on the carried state of at least one device of the plurality of devises by a person other than in the user, and the user is one of an owner or a borrower of the at least one device.
However, Shiraishi teaches wherein the computer is further configured to execute a specific process based on the carried state of at least one device of the plurality of devises by a person other than in the user, and the user is one of an owner or a borrower of the at least one device (Shiraishi, Fig. 8, Para. 48, authentication apparatus 1 may be adapted such that a piece of authentication information 91 b in which a wearable terminal 100 that is worn by an approver other than the person in question and the wearing location thereof are registered is stored in the storage part 9, and without the approver, the authentication will not be performed). Einberg, Nagarajan, and Shiraishi are all considered to be analogous to the claim invention because they are in the same field of an authentication unit that authenticates a user based on the information regarding carried states of multiple devices by the user.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Einberg to incorporate the teachings of Shiraishi to include further comprising a control unit that controls predetermined processing in a case where the device is carried or used by a person other than an owner or a person other than a borrower (Shiraishi, Fig. 8, Para. 48). Doing so would aid to for preparing a special terminal, and a wearable terminal 100 that is normally worn by the user can be used as a tool for authentication, whereby a high security can be achieved. In addition, there is no need for memorizing a plurality of ciphers, and compared with the case where the number, or the like, alone is used, the security can be more easily enhanced. Further, the biometric authentication may provide a wrong recognition under the influence of a disease, an accident, or the like, and therefore the authentication that is performed by the present authentication apparatus is more reliable than is performed by the biometric authentication (Shiraishi, Para. 0051).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./
Examiner, Art Unit 2496
/JORGE L ORTIZ CRIADO/               Supervisory Patent Examiner, Art Unit 2496